 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 BANK OF NEW YORK MELLON,                                Case No.: 2:17-cv-00980-APG-CWH

 4          Plaintiff                                     Order Granting Motion to Lift Stay

 5 v.                                                                  [ECF No. 20]

 6 AZURE ESTATES OWNERS
    ASSOCIATION, et al.,
 7
             Defendants
 8
           IT IS ORDERED that the motion to lift stay (ECF No. 20) is GRANTED. Within 60
 9
   days of the date of this order, the parties shall meet and confer as defined by Local Rule IA 1-
10
   3(f) regarding (1) a proposed scheduling order, (2) what discovery needs to be conducted,
11
   (3) what viable claims and defenses remain in the case in light of recent decisions from the
12
   Supreme Court of Nevada, and (4) the issues the parties intend to raise in any dispositive motion
13
   the parties anticipate filing within the next 90 days. If discovery closed before the stay was
14
   entered, the court will not reopen discovery absent extraordinary circumstances. A client
15
   representative must attend the meet and confer, either in person or by telephone.
16
           Within ten days after the meet-and-confer, the parties shall file a proposed scheduling
17
   order. Any dispositive motion filed within the next 90 days must contain a declaration by the
18
   movant’s counsel that sets forth the details of the meet-and-confer and certifies that, despite good
19
   faith efforts, the issues raised in the motion could not be resolved. LR IA 1-3(f)(2).
20
           DATED this 14th day of December, 2018.
21

22
                                                         ANDREW P. GORDON
23
                                                         UNITED STATES DISTRICT JUDGE
